                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MAURICE L. HARRIS,                                 Case No. 17-cv-03269-HSG (PR)
                                                        Plaintiff,
                                   8
                                                                                            ORDER STAYING ACTION AND
                                                 v.                                         REFERRING FOR EARLY
                                   9
                                                                                            SETTLEMENT PROCEEDINGS
                                  10     RON DAVIS, et al.,
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff, an inmate at San Quentin State Prison (“SQSP”), filed this pro se civil rights

                                  14   action under 42 U.S.C. § 1983. On December 27, 2017, the Court found that plaintiff had stated a

                                  15   claim for violation of his religious rights and ordered service on two defendants, SQSP Warden

                                  16   Ronald Davis and CDCR’s former Director of Adult Institutions Kelly Harrington. On September

                                  17   12, 2018, the Court substitute the current CDCR Director of Adult Institutions, Kathleen Allison,

                                  18   for Kelly Harrington pursuant to Federal Rule of Civil Procedure 25(d). Defendants have been

                                  19   served and have appeared through counsel.

                                  20          The Court notes that by way of the instant action, plaintiff seeks only injunctive relief in

                                  21   the form of increased access to religious texts. Given the limited nature of the relief sought, the

                                  22   Court finds this action suitable for early settlement proceedings before a magistrate judge.

                                  23          Accordingly, good cause appearing,

                                  24          1. The schedule for dispositive motions set forth in the Court’s September 12, 2018 order

                                  25   is VACATED. The Court will set a new briefing schedule if the case does not settle.

                                  26          2. The Court refers this action to Magistrate Judge Robert Illman pursuant to the Pro Se

                                  27   Prisoner Mediation Program for early settlement proceedings. Such proceedings shall take place

                                  28   within 120 days of the date this order is filed, or as soon thereafter as Magistrate Judge Illman’s
                                   1   calendar will permit. Magistrate Judge Illman shall coordinate a place, time, and date for one or

                                   2   more settlement conferences with all interested parties and/or their representatives and, within

                                   3   fifteen days of the conclusion of all settlement proceedings, shall file with the Court a report

                                   4   thereon.

                                   5          The Clerk shall forward a copy of this Order to Judge Illman’s chambers.

                                   6          3. The case is STAYED pending the settlement proceedings. The Clerk shall

                                   7   ADMINISTRATIVELY CLOSE the action until further order of the Court.

                                   8          IT IS SO ORDERED.

                                   9   Dated: 11/7/2018

                                  10

                                  11
                                                                                                     HAYWOOD S. GILLIAM, JR.
                                  12                                                                 United States District Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
